UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 9, 2010 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 21, 2010, the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd-Frank Act”) was enacted.Section 1503 of the Dodd-Frank Act contains new reporting requirements regarding mine safety, including disclosing the receipt of an imminent danger order under section 107(a) of the Federal Mine Safety and Health Act of 1977 (the “Mine Act”) issued by the Mine Safety and Health Administration (“MSHA”) in a Current Report on Form 8-K. On November 9, 2010, Dickenson-Russell Coal Company, LLC (“Dickenson-Russell”), a subsidiary of Alpha Natural Resources, Inc., received an imminent danger order under section 107(a) of the Mine Act alleging that an area of the mine roof near the working face at the Cherokee Mine “began to bump” and was heard “popping and cracking.”In response to the order, mine personnel were removed from the affected area, and numerous test holes were drilled.No adverse conditions were found, no injuries occurred and it was determined that no imminent danger existed. On November 10, 2010, MSHA determined that the order had been issued in error and vacated the order. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. November 12, 2010 By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President, General Counsel and Secretary
